DETAILED ACTION

	This action is responsive to amendments and arguments filed 03/08/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1, 3-13 and 15-23 are rejected under 35 U.S.C.103 as being obvious under Straitiff (10,735,201) as modified by Gray (7,500,602).
As to claims 1 and 11: Straitiff teaches a system, comprising: 
a mobile device (300);
a credential service (column 5, lines 27-43);
an encoder (340); and
a device operable to communicate with a PMS and the encoder (310 communicates with 320 and 340) and intercept a Property Management Systems (PMS) 
Straitiff is silent as to a different process for a physical card being presented as a virtual card.
Gray teaches the option of a physical card and a virtual card, wherein if the virtual card is presented, a different server is contacted and information is exchanged, whereas with the physical card, the card is read through another means (as seen in figure 1, where a virtual card is presented, and thereby contacts a server with encrypted information, and otherwise, the physical card does not contact this server).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Straitiff with the teachings of Gray so that an additional layer of security might exist in the case that a user decides to present various forms of cards for authorization (Gray, column 4, lines 42-58).
As to claims 3, 4 and 17: Straitiff teaches that the device is a software service on the same network as the PMS software (column 7, lines 10-56, explain that the processes are done by software loaded on the physical device).
As to claim 5: Straitiff teaches that the device is a hardware device (figure 3, 310).
claims 6, 18 and 19: Straitiff teaches that the request of the virtual key is queued in a request service, the request service including a queue of requests accessible by the device (column 3, lines 5-8).
As to claim 7: Straitiff teaches that the credential service is operable to interact with the mobile phone to download and manage digital access credentials (figure 3 shows the overall process).
As to claim 8: Straitiff teaches that the credential service is operable to manage digital access credentials by creating a virtual key that is operable to operate an access control (figure 3 showing this process).
As to claim 9: Straitiff teaches that the mobile device includes a smartphone (figure 3, 300, also column 5, first paragraph, explains 300 as a smartphone).
	As to claim 10: Straitiff teaches that the access control is a lock (abstract).
	As to claims 12 and 24: Straitiff teaches retrieving virtual card data from the PMS (figure 3).
	As to claim 13: Straitiff teaches determining if the request is for a virtual card by examining the Property Management Systems (PMS) request (figure 3, “listener for key creation event”).
As to claim 15: Straitiff teaches that examining the request includes identifying guest data in the data elements in the request step 1, figure 3).
As to claim 16: Straitiff teaches that the device sends the PMS request directly to the encoder with no modification and sends the response back with no modification in response to a virtual card not being requested (figure 3, showing all direct communications between 310 and 340/320).
claim 20: Straitiff teaches that the device presents a portal to a front desk administrator (column 10, first paragraph).
As to claim 21: Straitiff as modified by Gray teaches the limitations of claim 1.
As to claim 22: Straitiff teaches that the request service uses a separate communications interface to the device (as seen in figure 1, 116 and 148/128 interface through 136, and the PMS 144 and 140 uses an access control network).
As to claim 23: Straitiff as modified by Gray teaches that the request indicates a virtual card request (Gray, figure 1).

Response to Arguments
Applicant's arguments filed 03/08/2021 have been considered but are not persuasive.
Applicant argues that the applied art is inapplicable to an access control system, as Gray is directed toward a transaction card.
Both Straitiff and Gray use record bearing cards which are associated with a unique number associated with the owner of the card.  The process of authorization and action based on the authorization of this digital key are related, and that is the area that the combination is applied under.  As is such, Gray does not teach the limitations of an access control system, but is not modifying limitations related to the specifics of the access control system, merely the virtual and physical card being represented.  As is such, examiner disagrees.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876